Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 15 and 17 through 20 (now renumbered Claims 1 - 19) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 15 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest an initialization period, a data writing period and an emission period sequentially set with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, and an emission signal; and a refresh transistor configured to apply the high-level source voltage to the second node in accordance with a fourth scan signal leading the first scan signal in phase in a refresh period preceding the initialization period.  

Claims 2 through 14 and 17 through 20 are allowable for being dependent upon independent claims 1 and 15.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622